Filing PRBS 1 BAPE WIHT Solas PRIEE On FESD DOSRETCIAEPIBE "Page 2 of 14

IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA
CIVIL DIVISION

GEORGES ROUMAIN,
Plaintiff,
CASE NO.:
Vv.

FEDERAL EXPRESS CORPORATION,

Defendant.
/

 

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, GEORGES ROUMAIN (‘Plaintiff’), by and through undersigned counsel,
brings this action against Defendant, FEDERAL EXPRESS CORPORATION (“Defendant”),
and in support of his claims states as follows:

JURISDICTION AND VENUE

1. This is an action for damages in excess of $15,000, exclusive of interest, fees, and
costs, and for declaratory relief, for violations of Title VU of the Civil Rights Act of 1964, as
amended (“Title VII”), 42 U.S.C. § 2000e et seg., 42 U.S.C. § 12101 et seg., 42 U.S.C. § 1981
(“Section 1981”), and the Florida Civil Rights Act of 1992, as amended (“FCRA”), Fla. Stat. §
760.01 ef seq.

as Venue is proper in Broward County, Florida because all of the events giving rise
to these claims occurred in this County.

3. At all times material hereto, Defendant was subject to personal jurisdiction in the
State of Florida under the Florida Long Arm Jurisdiction Act, Section 48.193 of the Florida

Statutes. Specifically, Defendant was subject to personal jurisdiction in Florida because it caused

*#* FTLED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 07/09/2019 01:05:19 PM.****
Case 0:19-cv-62082-RKA Document 1-4 Entered on FLSD Docket 08/20/2019 Page 2 of 14

Plaintiff injury in the State of Florida through its acts and omissions that occurred in the State of

Florida.
PARTIES
4. Plaintiff is a resident of Broward County, Florida and former employee of
Defendant.
>. Defendant is a foreign business organized under the laws of Delaware and

operates a shipping business throughout the United States, including in Broward County, Florida.

 

GENERAL ALLEGATIONS
6. Plaintiff has satisfied all conditions precedent, or they have been waived.
7. Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.
8. Plaintiff requests a jury trial for all issues so triable.
9. At all times material hereto, Plaintiff was an employee of Defendant within the
meaning of Title VII.
10. At all times material hereto, Defendant employed fifteen (15) or more employees.

Thus, Defendant is an “employer” within the meaning of Title VIL.

11. At all times material hereto, Defendant employed fifteen (15) or more employees.
Thus, Defendant is an “employer” within the meaning of the FCRA, Fla. Stat. Section 760.02(7).

12. Plaintiff is an employee whose rights to contract for employment, and enjoy the
benefits of employment, are protected under Section 1981.

13. Under Section 1981, Defendant is an employer prohibited from interfering with
any employee’s contractual right to enjoy the same benefits, privileges, terms, and conditions of
employment that all other employees of Defendant otherwise enjoy, regardless of the employee’s

race and/or color.
Case 0:19-cv-62082-RKA Document 1-4 Entered on FLSD Docket 08/20/2019 Page 3 of 14

14. At all times material hereto, Defendant acted with malice and reckless disregard

for Plaintiff's protected rights under Section 1981.
FACTS

15. Plaintiff began working for Defendant as a Courier on or about August 2013, and
he worked in this capacity until December 2016.

16. During his tenure with Defendant, Plaintiff satisfactorily performed the duties of
his position in a competent manner.

17. Nevertheless, Defendant discriminated against Plaintiff because of his race and
nationality as Defendant subjected Plaintiff to different terms and conditions of employment and
retaliated against Plaintiff after he complained about Defendant’s discriminatory business
practices by subjecting Plaintiff to pretextual disciplinary action and by terminating Plaintiff's
employment on or about December 2016.

18. Plaintiffis an African American male of Haitian ancestry.

19. Thus, Plaintiff is a member of a protected class, and on account of his protected
status, Plaintiff benefits from the protections of Title VII.

20. During his employment, Defendant targeted Plaintiff because of his race and
denied Plaintiff the same terms and conditions of employment that were afforded to Defendant’s
non-A frican American employees.

21. | Throughout his employment with Defendant, Plaintiff made several internal
complaints about Defendant’s discriminatory pay practices. However, Defendant failed to take
appropriate remedial action.

226 For instance, on or about April 2015, Plaintiff realized that Defendant paid many

of his non-African American colleagues more than two ($2) dollars per hour than what
Case 0:19-cv-62082-RKA Document 1-4 Entered on FLSD Docket 08/20/2019 Page 4 of 14

Defendant paid Plaintiff, even though these employees were hired a the same or later date than
when Plaintiff started and performed the same job duties as Plaintiff.

23. Plaintiff then contacted Defendant’s Human Resources Advisor, Bruce A. Moore,
and in a written complaint, Plaintiff complained about Defendant’s racially-motivated pay
discrepancies and requested “fair and equal pay as a carrier”.

24. On or about June 2015, Bobby Newell, managing director of Defendant’s South
Florida U.S. operations, responded to Plaintiff’s complaints about unequal treatment.

25. In his memorandum to Plaintiff, Mr. Newell summed up Plaintiff's complaint as
follows:

I understand your concern to be that you have been performing the duties of a
courier but were being paid as a courier/handled.

I have reviewed the information provided by your management team and HR
advisor Bruce More.

The information shows that you are performing the job duties of the courier

position. Therefore, I instructed your local management team to move you into

the Courier job coed and pay grade, effective 05/17/2015. Your job title and rate

of pay will be retroactive to the date of 05/17/2015.

Your remaining concers are still under review, and you will receive further

communication at a later date. Should you have any questions in the meantime,

please reach out to your management team and Human Resources Advisor.

26. During 2016, Plaintiffs prior manager, Kailash Maraj, who Plaintiff also
complained about Defendant’s discriminatory pay practices to, was replaced by a new Caucasian
manager, Corey Schwartz.

27. On or about December 14, 2016, Plaintiff became aware that he was still not

being compensated at the same rate that Defendant paid other, similarly-situated non-African

American employees who performed the same job functions as Plaintiff.
Case 0:19-cv-62082-RKA Document 1-4 Entered on FLSD Docket 08/20/2019 Page 5 of 14

28. Plaintiff took his concerns about Defendant’s discriminatory pay practices to his
manager Mr. Schwartz.

29. Instead of taking remedial actions, Defendant falsely accused Plaintiff of being
“ageressive” and demanded that Plaintiff leave the premises. Plaintiff left Defendant’s premises
as requested.

30. Plaintiff was not informed that he was being suspended and Defendant did not
give Plaintiff a suspension letter even though Defendant’s common practices and procedures
provide that an employee who is suspended receive such a letter. Defendant did not give Plaintiff
a suspension letter.

31. Immediately following Plaintiffs complaints about Defendant’s racially-
discriminatory pay practices, Plaintiff was subjected to a heightened scrutiny and frivolous
disciplinary action.

32. For example, despite Plaintiff's exemplary three (3) year employment history,
Defendant then subjected Plaintiff to an intense investigation based on subjective criteria because
of Plaintiff’s complaints of discrimination.

33. The following day, Defendant took immediate disciplinary action against Plaintiff
and issued a formal reprimand on or about December 15, 2016.

34. Defendant then went beyond the bounds of the facts surrounding Plaintiff’s
disciplinary action and decided to thoroughly investigate Plaintiff's prior work performance even
though Defendant had never taken prior disciplinary action against Plaintiff.

35. Defendant now demanded documentation relating to a May 2016 traffic citation

that Plaintiff had properly reported to his previous manager.
Case 0:19-cv-62082-RKA Document 1-4 Entered on FLSD Docket 08/20/2019 Page 6 of 14

36. Plaintiff provided the requested documentation to Defendant on December 17,
2016.

37. In response, Defendant issued its second formal reprimand against Plaintiff on
December 29, 2016 for an event that happened nearly seven (7) months ago and one in which
Plaintiff properly reported to Defendant.

38. Furthermore, on December 29, 2016, Defendant issued an apparently retroactive
third formal reprimand, dated December 26, 2016 for not calling out on a day that Plaintiff was
not scheduled to work.

39. Finally, on December 29, 2019, fourteen days after Plaintiff complained about
Defendant’s discriminatory pay practices, Defendant retaliated against Plaintiff by terminating

Plaintiff's employment.

COUNT I - TITLE VII VIOLATION
(DISCRIMINATION)

40. Plaintiff realleges and readopts the allegations of paragraphs | through 39 of this
Complaint, as though fully set forth herein.

41.  Plaintiffis a member of a protected class under Title VII.

42. _Asaresult of Defendant’s aforementioned conduct, Plaintiff was subjected to
disparate treatment on the basis of his race.

43. | Defendant knew or should have known of the disparate treatment suffered by
Plaintiff and failed to intervene or to take prompt and effective remedial action in response.

44. Defendant’s actions were willful and done with malice.

45. Plaintiff was injured due to Defendant’s violations of Title VII, for which Plaintiff
is entitled to legal and injunctive relief.

WHEREFORE, Plaintiff demands:
Case 0:19-cv-62082-RKA Document 1-4 Entered on FLSD Docket 08/20/2019 Page 7 of 14

(a)
(b)
(c)
(d)
(e)

(f)

(g)
(h)
(i)
(j)

A jury trial on all issues so triable;

That process issue and that this Court take jurisdiction over the case;

An injunction restraining continued violation of Title VII by Defendant;
Compensation for lost wages, benefits, and other remuneration;
Reinstatement of Plaintiff to a position comparable to Plaintiff's prior
position, or in the alternative, front pay;

Any other compensatory damages, including emotional distress, allowable
at law;

Punitive damages;

Prejudgment interest on all monetary recovery obtained.

All costs and attorney’s fees incurred in prosecuting these claims; and

For such further relief as this Court deems just and equitable.

COUNT I — TITLE VIL RETALIATION

46. Plaintiff realleges and readopts the allegations of paragraphs | through 39 of this

Complaint, as though fully set forth herein.

47. Plaintiff is a member of a protected class under Title VII.

48. __ Plaintiff exercised or attempted to exercise his rights under Title VII, thereby

engaging in protected activity under Title VII.

49. — Defendant retaliated against Plaintiff for engaging in protected activity under Title

VII by subjecting Plaintiff to different terms and conditions of employment and by terminating

Plaintiff's employment.

50. Defendant’s actions were willful and done with malice.

51. Defendant took material adverse action against Plaintiff.
Case 0:19-cv-62082-RKA Document 1-4 Entered on FLSD Docket 08/20/2019 Page 8 of 14

52. Plaintiff was injured due to Defendant’s violations of Title VII, for which Plaintiff

is entitled to legal and injunctive relief.

WHEREFORE, Plaintiff demands:

(a)
(b)
(c)

(d)

(e)
(f)

(g)
(h)

(i)
Gj)
(k)
(I)

A jury trial on all issues so triable;

That process issue and that this Court take jurisdiction over the case;

That this Court enter a declaratory judgment, stating that Defendant
retaliated against Plaintiff for exercising his rights under Title VII;

That this Court enter an injunction restraining continued violation of Title
VII by Defendant;

Compensation for lost wages, benefits, and other remuneration;
Reinstatement of Plaintiff to a position comparable to Plaintiff's prior
position, with back pay plus interest, pension rights, seniority rights, and
all fringe benefits;

Front pay;

Any other compensatory damages, including emotional distress, allowable
at law:

Punitive damages;

Prejudgment interest on all monetary recovery obtained.

All costs and attorney’s fees incurred in prosecuting these claims; and

For such further relief as this Court deems just and equitable.

COUNT II —- FCRA VIOLATION
(DISCRIMINATION)

53. Plaintiff realleges and readopts the allegations of paragraphs | through 39 of this

Complaint, as though fully set forth herein.
Case 0:19-cv-62082-RKA Document 1-4 Entered on FLSD Docket 08/20/2019 Page 9 of 14

54. Plaintiff is a member of a protected class under the FCRA.
55. Defendant’s aforementioned conduct subjected Plaintiff to disparate treatment on
account of his race.
56.  Defendant’s actions were willful and done with malice.
57. Plaintiff was injured due to Defendant’s violations of the FCRA, for which he is
entitled to relief.
WHEREFORE, Plaintiff demands:
(a) A jury trial on all issues so triable;
(b) That process issue and this Court take jurisdiction over the case;
(c) Compensation for lost wages, benefits, and other remuneration;
(d) Reinstatement of Plaintiff to a position comparable to his prior position, or
in the alternative, front pay;
(e) Any other compensatory damages, including emotional distress, allowable
at law:
(f) Punitive damages;
(g) Prejudgment interest on all monetary recovery obtained.
(h) All costs and attorney’s fees incurred in prosecuting these claims; and
(1) For such further relief as this Court deems just and equitable.
COUNT IV — FCRA RETALIATION
58. Plaintiff realleges and readopts the allegations of paragraphs | through 39 of this
Complaint, as though fully set forth herein.

59. Plaintiff's a member of a protected class under the FCRA.
Case 0:19-cv-62082-RKA Document 1-4 Entered on FLSD Docket 08/20/2019 Page 10 of 14

60. Plaintiff engaged in protected activity under the FCRA by frequently opposing
Defendant’s aforementioned discriminatory actions against Plaintiff.
61. Defendant retaliated against Plaintiff for engaging in protected activity under the
FCRA by subjecting Plaintiff to different terms and conditions of employment and terminating
Plaintiff's employment.
62.  Defendant’s actions were willful and done with malice.
63. Defendant took material adverse action against Plaintiff as Defendant subjected
Plaintiff to different terms and conditions of employment and terminated Plaintiff's employment.
64. ‘Plaintiff was injured due to Defendant’s violations of the FCRA, for which
Plaintiff is entitled to legal and injunctive relief.
WHEREFORE, Plaintiff demands:
(a) A jury trial on all issues so triable;
(b) That process issue and that this Court take jurisdiction over the case;
(c) That this Court enter a declaratory judgment, stating that Defendant
interfered with Plaintiff's rights under the FCRA;
(d) Compensation for Plaintiff's lost wages, benefits, and other remuneration;
(e) Reinstatement of Plaintiff to a position comparable to his prior position,
with back pay plus interest, pension rights, and all benefits;
(f) Front pay;
(g) Any other compensatory damages, including emotional distress, allowable
at law;
(h) — Punitive damages;

(1) Prejudgment interest on all monetary recovery obtained.

-10-
Case 0:19-cv-62082-RKA Document 1-4 Entered on FLSD Docket 08/20/2019 Page 11 of 14

(Qj) All costs and attorney’s fees incurred in prosecuting these claims; and
(k) For such further relief as this Court deems just and equitable.

COUNT V—42 U.S.C. § 1981 VIOLATION
(RACE DISCRIMINATION)

65. Plaintiff realleges and readopts the allegations of Paragraphs 1 through 39 of this
Complaint, as though fully set forth herein.

66.  Plaintiffis a member of a protected class of persons under Section 1981.

67. As a result of its aforementioned conduct, Defendant subjected Plaintiff to

disparate treatment solely because of Plaintiff's race.

68. The foregoing actions constitute unlawful discrimination, in violation of Section
1981.

69. Defendant’s actions were willful and done with malice.

70. As a direct and proximate result of Defendant’s willful and reckless

discrimination against Plaintiff, Plaintiff has suffered and will continue to experience pain and
suffering, mental anguish, emotional distress, and loss of earnings and other employment
benefits and job opportunities.
71. Plaintiff was injured due to Defendant’s violations of Section 1981, for which
Plaintiff is entitled to legal and injunctive relief.
WHEREFORE, Plaintiff demands:
(a) A jury trial on all issues so triable;
(b) That process issue and that this Court take jurisdiction over the case;
(c) Judgment against Defendant, permanently enjoining Defendant from
future violations of Section 1981, and remedying all lost income, raises,

promotions, and other benefits of which Plaintiff was unlawfully deprived;

Alf -
Case 0:19-cv-62082-RKA Document 1-4 Entered on FLSD Docket 08/20/2019 Page 12 of 14

(d) Compensatory damages, including emotional distress, allowable at law;

(e) Punitive damages;

(f) Reinstatement of Plaintiff to a position comparable to his prior position, or
in the alternative, front pay;

(g) | Prejudgment interest on all monetary recovery obtained;

(h) All costs and attorney’s fees incurred in prosecuting these claims; and

(1) For such further relief as this Court deems just and equitable.

COUNT VI — 42 U.S.C. § 1981 VIOLATION
(RETALIATION)

72. Plaintiff realleges and readopts the allegations of Paragraphs 1 through 39 of this
Complaint, as though fully set forth herein.

73. Plaintiff is a member of a protected class of persons under Section 1981.

74. — Plaintiff engaged in protected activity under Section 1981 by opposing
Defendant’s discriminatory conduct.

75. Defendant retaliated against Plaintiff for engaging in protected activity under
Section 1981 when it subjected Plaintiff to different terms and conditions of employment and
terminated his employment.

76. | Defendant’s actions were willful and done with malice.

77. Defendant’s retaliation was based solely on Plaintiff's exercise of his right to
resist and oppose unlawful discrimination and harassment, which is protected under Section
1981.

78. As a direct and proximate result of Defendant’s willful and _ reckless

discrimination against Plaintiff, Plaintiff has suffered and will continue to experience pain and

a3 -
Case 0:19-cv-62082-RKA Document 1-4 Entered on FLSD Docket 08/20/2019 Page 13 of 14

suffering, mental anguish, emotional distress, and loss of earnings and other employment

benefits and job opportunities.

79. Plaintiff was injured due to Defendant’s violations of Section 1981, for which

Plaintiff is entitled to legal and injunctive relief.

WHEREFORE, Plaintiff demands:

(a)
(b)
(c)

(d)
(e)
(f)

(g)
(h)
(i)

A jury trial on all issues so triable;

That process issue and that this Court take jurisdiction over the case;
Judgment against Defendant, permanently enjoining Defendant from
future violations of Section 1981, and remedying all lost income, raises,
promotions, and other benefits of which Plaintiff was unlawfully deprived;
Compensatory damages, including emotional distress, allowable at law;
Punitive damages;

Reinstatement of Plaintiff to a position comparable to his prior position, or
in the alternative, front pay;

Prejudgment interest on all monetary recovery obtained;

All costs and attorney’s fees incurred in prosecuting these claims; and

For such further relief as this Court deems just and equitable.

JURY TRIAL DEMAND

Plaintiff demands trial by jury as to all issues so triable.

Dated this 28th day of June, 2019.

Respectfully submitted,

/s/ Patrick K. Elliott

PATRICK K. ELLIOTT

Florida. Bar Number: 1000970

THE LAW OFFICE OF PATRICK K. ELLIOTT, PLLC

 

a1 3-
Case 0:19-cv-62082-RKA Document 1-4 Entered on FLSD Docket 08/20/2019 Page 14 of 14

100 S. Ashley Drive, Suite 600

Tampa, FL 33602

Direct Dial: (813) 379-3090

Facsimile: (813) 261-3542

Email: elliottp@employmentandconsumerlaw.com
Email: assistant@employmentandconsumerlaw.com

Attorney for Plaintiff

-14-
